Response to Remarks1
Continuation of §12. The request to enter the amended claims has been considered. However, the request cannot be granted and the proposed amendments will not be entered because (A) the amendments raise new issues that would require further consideration and/or search; (B) the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal; (C) the amendments present additional claims without canceling a corresponding number of finally rejected claims; and (D) the amendments are not in compliance with 37 CFR 1.121.
Applicant’s Remarks have been considered but are not persuasive for at least the reasons provided in § 7 of the Final Office Action (“Final Act.”) mailed January 29, 2021. Additional reasons are as follows:
Indefiniteness
Applicant has provided remarks suggesting that the limitation “R4 [sic] is a bond” is not indefinite. (Remarks 10.)  In particular, Applicant argues that “[t]his element is not indefinite and should be understood to mean that the N and the S have a single covalent bond therebeteween.” (Id.) Previously, the courts have determined that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). Thus in accordance with the previous determinations by the courts, Applicant’s arguments are unpersuasive because they appear to be unsupported by factual evidence. Schulze, supra; Geisler, supra.
Obviousness
Applicant has provided remarks asserting that the claimed hollow fiber is nonobvious over Zhang. (Remarks 10–14.) At the outset, these remarks are not 
Applicant has asserted that “[t]o make hollow fibers work based on the disclosure of Zhang one would have used higher molecular weight ZwPSU, which leads to poor production qualities.” (Remarks 11 (citing Dec.2 § 9).) In response, it is respectfully submitted that Applicant has not provided evidence to support this assertion. Thus, in accordance with Schulze and Geisler, Examiner respectfully finds Applicant’s assertion unpersuasive, inter alia, due to a lack of supporting evidence.
Applicant has also asserted that “[s]everal selections must be made within various ranges disclosed in Zhang 2010 to meet the claimed invention.” (Remarks 11.) Applicant later concludes that “a person having ordinary skill in the art would not have been led to the particular range for blending PSU with ZwPSU based on the teachings of Zhang 2010.” (Remarks 12.) Examiner is unpersuaded by these arguments and their supporting rationale. (Id. 11–12) According to MPEP § 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. As it applies to the instant case, even if several selections must be made within various ranges disclosed in Zhang, such selections would be prima facie obvious in accordance with MPEP § 2144.05(I) (emphasis added). Furthermore, adjusting the amount of each polymer in a blend can be readily determined by one of ordinary skill.3
Unexpected results
Applicant has provided remarks directed to unexpected protein fouling characteristics and unexpected mechanical strength. (Remarks 12–14.) Respectfully, these remarks are not persuasive for the reasons previously provided. (Final Act. § 7.3(B).) In addition, the following reasons apply.
e.g., blends of two or more polymers) were useful for obtaining a polymer having the beneficial properties of its constituent polymers.4 Thus, given that the general concept of blending two polymers together and retaining the desired properties of one or both of said polymers was well-known in the prior art, it is unclear why it would be unexpected to PHOSITA that the properties of ZwPSU could be retained when adding PSU to ZwPSU.
Applicant also asserts that “the excellent properties of the claimed ZwPSU/PSU blends could not have been predicted based on Zhang 2010.” (Remarks 13.) Examiner finds Applicant’s argument unpersuasive because sufficient evidence has not been provided to demonstrate that this is the case. Put another way, it is unclear why PHOSITA would be unable to predict that a blend of ZwPSU and PSU could share the superior properties of ZwPSU while lacking the protein fouling problems of PSU.


/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks filed April 29, 2021.
        2 Declaration filed August 14, 2020 (“Dec.”) and executed by Hongyi Zhou.
        3 See, e.g., US 2003/0181626 A1 to Lindway, published September 25, 2003, ¶ 40 (“The amount of each polymer will depend upon the desired properties of the blend and is readily determined by one of ordinary skill in the art.”); US 6,149,840 A to Ardakani et al., issued November 21, 2000, paragraph bridging cols. 5–6 (“The ratio of the components in the blend will vary depending upon the desired properties needed to accomplish the objective.”)
        4 See, e.g., James Runt & Jiang Huang, Handbook of Thermal Analysis and Calorimetry (2002), available at https://www.sciencedirect.com/topics/chemical-engineering/polymer-blends (last visited May 1, 2021) (“Polymer blends are physical mixtures of two or more polymers . . . . Interest in these materials has arisen principally from the ability to modify mechanical properties (e.g., rubber toughening) and to tailor properties for particular applications.”)